 



EXHIBIT 10.133
AMENDMENT NO. 2
TO THE
NACCO MATERIALS HANDLING GROUP, INC.
SENIOR EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
(AS AMENDED AND RESTATED AS OF JANUARY 1, 2005)
     NACCO Materials Handling Group, Inc. (the “Company”), hereby adopts this
Amendment No. 2 to the frozen NACCO Materials Handling Group, Inc. Senior
Executive Long-Term Incentive Compensation Plan (As Amended and Restated as of
January 1, 2005) (the “Plan”), effective as of the dates indicated herein. Words
and phrases used herein with initial capital letters which are defined in the
Plan are used herein as so defined.
Section 1
     Effective as of January 1, 2005, Section 10(c) of the Plan is hereby
amended in its entirety to read as follows:
“(c) Deferral Option. A Participant who is a citizen or resident of the United
States may make an irrevocable election to defer receipt of 100% of a Post-2004
Award granted to him for a particular Award Term. A separate deferral election
may be made with respect to each post-2004 Award granted under the Plan. Such a
deferral election must be made, in writing, on a form approved by the Committee
and (i) will not be valid unless the election is made at least 12 months prior
to the Maturity Date of the Award and (ii) will not be given effect until at
least 12 months after the date on which such election is made. If a valid and
timely deferral election is made with respect to a Post-2004 Award, the payment
of such Award will automatically be deferred until the 10th anniversary of the
Grant Date of such Award. Awards that are deferred until the 10th anniversary of
the Grant Date for Participants who are employed on such date shall be paid as
soon as practicable thereafter in the form of a single, lump-sum payment and
shall be based on the Book Value as of the Quarter Date coincident with or
immediately preceding such date. Notwithstanding the foregoing, a Participant
who has made a valid deferral election under this Subsection (c) and who dies or
incurs a Termination of Employment due to Disability prior to the 10th
anniversary of the Grant Date shall receive payment for all such deferred Awards
as soon as practicable following the date of such death or Termination of
Employment due to Disability, based on the Book Value as of the Quarter Date
coincident with or immediately preceding such date. The following rules shall
apply to a Participant who has made a valid deferral election under this
Subsection (c) and who incurs a Termination of Employment for reasons other than
death or Disability (including Retirement) prior to the 10th anniversary of the
Grant Date. Such a Participant may not receive payment for such deferred Awards
until the 10th anniversary of the Grant Date. The value of the Awards shall be
equal to the sum of (1) the Book Value as of the Quarter Date coincident with or
immediately preceding the date of Termination of Employment, plus (2) interest
on such amount, credited at the end of each calendar month, equal to the
“10-Year U.S. Treasury Yield” rate plus 2%. For purposes hereof, the 10-Year
U.S. Treasury Yield shall be the 10 year yield on U.S. Treasury issues as listed
in the Bond Market Data Bank for the last day of the preceding calendar quarter
as printed in the Wall Street Journal (or as published on the Website for the
Wall Street Journal). In the event

1



--------------------------------------------------------------------------------



 



that a yield is not listed for a maturity exactly 10 years from the calendar
quarter end, the next preceding chronological treasury bond issue yield shall be
used.”
Section 2
     Effective as of January 1, 2005, Subsection (d) of Section 10 of the Plan
is hereby deleted in its entirety and replaced with the following new Subsection
(d), to read as follows:
     “(d) Key Employees. Notwithstanding any provision of the Plan to the
contrary, distributions of Post-2004 Awards to Key Employees made on account of
a Termination of Employment for reasons other than Disability may not be made
before the date that is six months after such Termination of Employment (or, if
earlier, the date of death). Any amount that is otherwise payable to the Key
Employee during the 6-month period following his Termination of Employment shall
be accumulated and paid in a lump sum make-up payment as soon as practicable
following the end of such 6-month period.”
     EXECUTED this 6th day of December, 2006.

            NACCO MATERIALS HANDLING GROUP, INC.
      By:   /s/ Charles Bittenbender         Title: Assistant Secretary         
   

2